Earl, J.
The restrictions contained in the charter of the village of Saratoga Springs (Laws 1866, chap. 220, § 61), against the expenditure of money and the creation of a village debt were repealed, as to the water commissioners of the village, by subsequent legislation (Laws 1868, chap. 557; Laws 1872, chap. 763), and hence the debt and expenditure complained of in this case were legal, and unassailable by the plaintiffs.
The reasons for our conclusions are so well stated in the opinions delivered at special and general terms, in the case of People v. Leary (17 Wkly. Dig. 116), that it is not required that they should be restated here.
The judgment should be affirmed with costs.
All concur.